Macfarlane, J.
Defendant was convicted and sentenced by the circuit court of Sullivan county to five years’ imprisonment under an indictment for burglary and larceny. The indictment charged that defendant did 1 ‘break into and enter the depot of the Quincy, Omaha & Kansas City Railway Company in the village of Qreencastle in said county, in which said depot, certain goods, wares and merchandise were then and there kept and deposited, with the intent, certain of the said goods, wares and merchandise, then and there so kept and deposited, feloniously and burglariously to take, steal and carry away; and certain of the said goods, wares and merchandise in said depot, then and there so kept and deposited being found, to-wit, two *319boxes containing a large quantity of goods and merchandise, a particular description of which said goods and merchandise in the two boxes so contained is to these grand juro.rs unknown, belonging to the firm of Montgomery, "Ward & Co., and of the aggregate value of $441.36, feloniously and burglariously did then and there take, steal and carry away, against the peace and dignity of the state.”
Defendant resided at Moulton, a small town on the Wabash railroad, fifty miles north of Kirksville, in the state of Iowa. Greencastle is a station on the Quincy, Omaha & Kansas City railway, about thirty miles west of Kirksville, in Sullivan county.
The evidence tended to prove that defendant and an accomplice named Record sent an order to Montgomery, Ward & Co., Chicago, for a lot of goods to be shipped to E. B. Forrest, at Greencastle. They made a small cash payment, and requested the goods sent to be paid for on delivery. The scheme concocted was to break into the wareroom of the railway company, and steal these goods when they arrived there. These parties remained in the neighborhood of Greencastle a few (lays and returned to Moulton. This was the latter part of May, 1890. Soon after two boxes of goods arrived at Greencastle station consigned to E. B. Forrest, from Montgomery, Ward & Co., Chicago, and were stored in the warehouse of the railroad company. On the night of June 24, 1890, the said wareroom was broken into and these two boxes of goods, valued at $240, taken therefrom. Next morning the empty boxes were found near by.
• The evidence further tended to prove that, on the twenty-sixth of June, deféndant was seen within two or three miles of Greencastle, having- in Ms possession some of the goods taken from the boxes, and that he returned to his home ab Moulton on the morning of the *320twenty-seventh of June. After that he gave his accomplice a portion of the goods, and a portion was found concealed about the premises when the defendant was-arrested. Witnesses also testified to confessions of the-crime in its details made by defendant. Also declarations of defendant that he did commit the burglary, but was not a success as a “hider.” In defense, the-father, mother, sister and cousin of defendant testified that he was at home, in, Moulton, on the twenty-fourth,, twenty-fifth and twenty-sixth of June, and was not absent during that time.
I. The first objection urged is to the sufficiency of the indictment. The contention is that it does not charge that defendant broke into and entered any of the buildings named in section 3526, Revised Statutes, 1889, under which the indictment was framed. The section defines burglary in the second degree to be “breaking and entering: * * * Second, any shop, store, booth, tent, warehouse or other building * ' * * in which there shall be at the time * * * any goods, wares, merchandise, * * * kept or deposited, with intent to steal * * * therein.”
It will be seen that the indictment charges defendant with breaking and entering the “depot of the Quincy, Omaha & Kansas City railway, * * * in which said depot certain goods, wares and merchandise were then and there kept and deposited, with intent” to steal them. Is a depot óf a railroad company a warehouse, within the meaning of the law? .Defendant contends that it is not, and insists that, to make the indictment good, the exact language of the statute should have been employed.
A familiar rule of construction requires, “where general words follow particular ones, they must be construed as applicable to things of the same general class.” State v. Gilmore, 98 Mo. 213: This rule is *321invoked by defendant, wbo contends that a depot of a railroad company is not included in the general designation “other building,” because it is not of the same kind as those specifically named.
A depot of a railroad company is as well known by that designation to be a building as any other of the buildings mentioned in the section. Webster defines depot to be “a place of deposit for storing goods; a warehouse; a storehouse.” Worcester defines it as “a place where any kind of goods is deposited; a storehouse; a warehouse.” Now a “warehouse” is one of the buildings specially named in the section, and a “depot” is a building of a like kind, included under the general words “other building.” We think the indictment sufficient.
II. The court gave the jury the following instruction in behalf of the state: “If the jury believe from the evidence beyond a reasonable doubt, that any of the property mentioned in the indictment was stolen from the depot at Greencastle at the time alleged in the indictment, and soon thereafter any of such property was found in the possession of the defendant Edwards, then and in that event the defendant Edwards is presumed to be the thief, and the burden is on him to show that such property came into his possession in a manner consistent with his innocence, and unless he so accounts for the possession the jury should find him guilty of larceny.”
“It has become a rule of evidence that the possession of property which has been recently stolen raises such' a presumption of guilt against the possessor, as to throw on him the burden of showing how he came by it, or that he came honestly by it; and, in the event of his failing to do so, to warrant the final inference or conclusive presumption of his being the real *322offender.” Burrell on Circumstantial Evidence, 446; State v. Kelly, 73 Mo. 615.
This presumption of guilt may be rebutted, or such possession explained, “either by direct evidence or attending circumstances, or the character or habits of the party with whom the property is found.” State v. Williams, 54 Mo. 170; State v. Kelly, supra.
The defense was an alibi. Four witnesses testified that defendant was seventy-five miles from the place of the burglary at the time of its commission. This defense the instruction wholly ignores. If defendant was in fact absent, when the crime was committed, then the presumption of guilt arising from the possession of the fruits of the crime would have been fully rebutted, but would not have been explained. The jury were told that, unless such possession was explained in a manner consistent with the innocence of defendant, they would find him guilty. The instruction was not sufficiently comprehensive to include a rebuttal of the presumption of guilt by proof of an alibi. The exact point has been so ruled in State v. Sidney, 74 Mo. 390, and State v. North, 95 Mo. 616.
III. Under the defense, and the evidence in support of it, we think the court should have given the following instruction asked by defendant: “The jury are instructed, if they have a reasonable doubt that defendant committed the burglary and larceny alleged in the indictment, or was absent at the time said burglary and larceny is alleged to have been committed, they will find a verdict acquitting him.”
When the only defense is an alibi it has been held that such an instruction, if asked, should be given, as otherwise the jury might be misled into the belief that the court regarded the defense frivolous, and unfounded. State v. Lewis, 69 Mo. 92; State v. Kelly, 16 Mo. App. 213.
*323We would hesitate to reverse the ease for this error alone in view of the full, and liberal instructions given in respect to the presumption of innocence, which the court told the jury continued with the defendant until his guilt was established by the evidence in the case beyond a reasonable doubt.
For the errors noted the judgment is reversed and cause remanded for new trial.
All concur.